DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 1/25/2022 has been entered. Claims 1, 6, 11, 22, 35-36, 38, 40, 44, 47, 74, 78, 80-83, 87, and 93-94 remain pending in the application. Claims 95-98 are new. Claims 36, 38, 40, 44, 47, 80-83, 87, and 93-94 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 10/25/2021.
Applicants amendments to the claims and arguments have overcome the objections previously set forth in the Non-final Office Action mailed 10/25/2021. Examiner notes Applicant’s arguments on page 9 concerning the objections to claim 78 are persuasive and therefore the objections are withdrawn.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 10/25/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/26/2022, 2/15/2022, and 2/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The abstract has been amended as follows:
an apparatus for a controlled administration of the HBV vaccine through an orifice to the subject, a plurality of penetrating electrodes arranged with a predetermined spatial relationship relative to the orifice, and an electrical signal generator operatively connected to the plurality of penetrating electrodes.

The claims have been amended as follow: 
1. (Currently Amended)	An apparatus for a controlled delivery of an HBV vaccine to a predetermined tissue site within a subject in need thereof, comprising: 
a cartridge assembly comprising an outer cartridge, an inner cartridge, and a reservoir containing the HBV vaccine, wherein a reservoir containment volume is contained within the outer cartridge and configured to receive the reservoir; 
a needle hub operatively connected to at least one injection orifice through which the HBV vaccine is capable of being administered; 
a reservoir detection cap configured to engage with the reservoir upon insertion into the reservoir containment volume; 
an applicator comprising a cartridge assembly receiving volume, and an insertion detector, wherein the insertion detector is configured to sense a position of the reservoir detection cap; 
a plurality of penetrating electrodes arranged with a predetermined spatial relationship relative to the at least one injection orifice; 
an electrical field generator for generating an electrical signal operatively connected to the plurality of penetrating electrodes; and 

wherein the HBV vaccine comprises: 
a nucleic acid molecule comprising a polynucleotide encoding an HBV polymerase antigen, wherein the HBV polymerase antigen comprises an amino acid sequence that is at least 98% identical to SEQ ID NO: 4 and wherein the HBV polymerase antigen does not have reverse transcriptase activity and RNAse H activity; 
and 
a pharmaceutically acceptable carrier.
6. (Currently amended)	The apparatus of claim 1, wherein the reservoir detection cap is mounted in a breech mechanism operatively connected to a reservoir interlock comprising a tab extending through the inner cartridge and into the reservoir containment volume, wherein the tab is configured to be moved from a first position to a second position by the reservoir after the reservoir has been seated within the reservoir containment volume, thereby allowing the breech mechanism and the reservoir detection cap to slidably engage the reservoir.
11. (Currently amended) The apparatus of claim 6, wherein the apparatus further comprises 
36. (Currently amended)	An apparatus for a controlled delivery of an HBV vaccine to a predetermined tissue site within a subject comprising: 
an outer housing, an inner cartridge, and a reservoir containing the HBV vaccine, wherein a reservoir containment volume is contained within the outer housing and configured to receive the reservoir; 
a needle hub operatively connected to at least one injection orifice through which the HBV vaccine is capable of being administered; 
a reservoir detection cap configured to engage with the reservoir upon insertion into the reservoir containment volume; 
an applicator comprising a cartridge assembly receiving volume, and an insertion detector, wherein the insertion detector is configured to sense a position of the reservoir detection cap; 
a plurality of penetrating electrodes arranged with a predetermined spatial relationship relative to the at least one injection orifice; 
an electrode support structure comprising a hole and a wall, wherein the electrode support structure prevents inadvertent perpendicular motion of the electrodes; 
an electrical field generator for generating an electrical signal operatively connected to the plurality of penetrating electrodes; and 
a controlled source of energy sufficient to transfer a predetermined amount of the HBV vaccine at a predetermined rate from the reservoir through the at least one injection orifice to the predetermined tissue site within the subject, 
wherein the HBV vaccine comprises:
 a nucleic acid molecule comprising a polynucleotide encoding an HBV polymerase antigen, wherein the HBV polymerase antigen comprises an amino acid sequence that is at least 98% identical to SEQ ID NO: 4 and wherein the HBV polymerase antigen does not have reverse transcriptase activity and RNAse H activity; 
and 

38. (Currently amended) The apparatus of claim 36, wherein the electrode support structure is capable of providing an operative connection between a conductive contact region located on a distal region of the plurality of penetrating electrodes and the controlled source of energy when the plurality of penetrating electrodes are deployed into the predetermined tissue site within the subject.
47. (Currently amended) The apparatus of claim 36, wherein the electrode support structure further comprises at least one of a telescoping tube, and a stick shield spring, and at least one lateral support member attached to the plurality of penetrating electrodes with at least one optional hinge feature.
87. (Currently amended) The method of claim 80, wherein an electrical signal operably connected to the plurality of penetrating electrodes comprises an electrical field strength of 100 V/cm to 400 V/cm; has a voltage of 50 to 200 V; and a current of 0.5 to 5 A/sec.
98. (Currently amended) The apparatus of claim 1, further comprising a controller and a force contact circuit, wherein a feedback loop exists between the controller and the force contact circuit such that upon insertion of the plurality of penetrating electrodes in the predetermined tissue site, detection of a change in an applied force is configured to prompt initiation of a check as to whether the plurality of penetrating electrodes remain properly deployed in the predetermined tissue site.

Authorization for this examiner’s amendment was given in an interview with Thomas Murray on 2/22/2022.
Election/Restrictions
Claim 1 is allowable. Claims 36, 38, 40, 44, 47, 80-83, 87, and 93-94, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I.-VI., as set forth in the Office action mailed on 5/21/2021 is hereby withdrawn and claims 36, 38, 40, 44, 47, 80-83, 87, and 93-94 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 6, 11, 22, 35-36, 38, 40, 44, 47, 74, 78, 80-83, 87, and 93-98 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention an apparatus for a controlled delivery of an HBV vaccine to a predetermined tissue site within a subject in need thereof as claimed in claim 1 comprising a reservoir detection cap configured to engage with the reservoir upon insertion into the reservoir containment volume, and wherein the insertion detector is configured to sense a position of the reservoir detection cap.
Masterson (U.S. PG publication 20120078161) discloses an apparatus (see figure 1 and 3) comprising a cartridge assembly (entire structure shown in figure 5 not including the needle or needle hub) comprising a reservoir (space defined by the syringe shown in figure 6) and reservoir containment volume (space defined by outer cartridge 210 in which the syringe is received within). Masterson does not disclose a reservoir detection cap configured to engage with the reservoir upon insertion into the 
Dependent claims 6, 11, 22, 35, 74, 78, and 95-98 are allowed by virtue of being dependent upon allowed independent claim 1.
In regard to claim 36, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention an apparatus for a controlled delivery of an HBV vaccine to a predetermined tissue site within a subject as claimed in claim 36 comprising a reservoir detection cap configured to engage with the reservoir upon insertion into the reservoir containment volume, and wherein the insertion detector is configured to sense a position of the reservoir detection cap.
Masterson (U.S. PG publication 20120078161) discloses an apparatus (see figure 1 and 3) comprising a cartridge assembly (entire structure shown in figure 5 not including the needle or needle hub) comprising a reservoir (space defined by the syringe shown in figure 6) and reservoir containment volume (space defined by outer cartridge 210 in which the syringe is received within). Masterson does not disclose a reservoir detection cap configured to engage with the reservoir upon insertion into the reservoir containment volume, and wherein the insertion detector is configured to sense a position of the reservoir detection cap. Additionally there appears to be no teaching or motivation present to incorporate the reservoir detection cap and insertion detector as claimed within Masterson. Thus claim 36 is allowed.
Dependent claims 38, 40, 44, and 47 are allowed by virtue of being dependent upon allowed independent claim 36.

Dependent claims 82, 83, and 87 are allowed by virtue of being dependent upon allowed independent claim 80.
In regard to claim 81, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention a method of treating an HBV-induced disease in a subject in need thereof, using the apparatus of claim 1. As claim 81 requires the apparatus of claim 1, claim 81 is allowable for the same reasons as indicated with regard to claim 1. 
In regard to claim 93, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention a method of inducing an immune response against an HBV infection in a subject in need thereof using the apparatus of claim 36. As claim 93 requires the apparatus of claim 36, claim 93 is allowable for the same reasons as indicated with regard to claim 36. 
In regard to claim 94, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention a method of treating an HBV-induced disease in a subject in need thereof, using the apparatus of claim 36. As claim 94 requires the apparatus of claim 36, claim 94 is allowable for the same reasons as indicated with regard to claim 36. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783    
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783